DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.
	The applicant’s priority claim of the foreign/china document CN201910662928.9 filed 7/22/19 is acknowledged; however, the copy of such document is missing and it is required for a proper priority claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 3 & 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3 & 13, line 3, what is being claimed by the term “projection direction”? All the conventional terminology for proper patent claim usage, which are well-known to a skilled person in this art are previously known as either, for example, i.e., the first, second, & third directions, or the vertical & horizontal directions, which also imply the three directions in a general three-dimensional space (3D) structure such as the X-direction, Y-direction, or the Z-direction for example. Thus, does “projection direction” imply the Z-direction or the vertical direction in the 3D space and/or other possible meaning as well?
	Claim 10, line 7, “a upper portion” should be revised as “an upper portion” (grammatical error). 
	Claim 12, line 2, the term “the trench isolation” needs a proper antecedent basis from its parent claim 1 (not claim 10?), 
	Claims 16 & 19 also contain a similar grammar error as claim 10.
	Claims 11, 14-18 & 20 are rejected as being dependent upon the rejected claims 10 & 19, respectively. 

3.	Claims 1-2 & 4-9 are allowable over the prior arts of record for containing other detail features not clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827